Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (File Numbers 33-54723, 33-54725, 333-40374, 333-63600, 333-56648, 333-97013, 333-100771, 333-100772, 333-102124 and 333-152377) of Modine Manufacturing Company of our report dated June 5, 2009 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
